Citation Nr: 0936518	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-31 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial compensable disability rating 
for residuals, including a surgical scar, from open 
cholecystectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to December 
1970, and from March 2002 to July 2002.  He also had reserve 
service from 1981 to 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hypertension.  The RO granted service 
connection and assigned a 0 percent, noncompensable 
disability rating for residuals, including a surgical scar, 
from open cholecystectomy.  

By that decision, the RO also granted service connection and 
assigned an initial 50 percent rating for PTSD.  The Veteran 
appealed the evaluation.  In October 2008, the Veteran wrote 
that a 100 percent rating for PTSD effective June 5, 2008, 
would satisfy his appeal as to the issue of the rating for 
PTSD.  In a rating decision issued later in October 2008, the 
RO granted a 100 percent rating for PTSD effective June 5, 
2008.  As the Veteran communicated in writing that such an 
action would satisfy his appeal, the issue of the rating for 
PTSD is no longer before the Board on appeal.


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during his 
first period of active service or the year following that 
service.

2.  The Veteran's hypertension was diagnosed prior to his 
second period of active service.

3.  The Veteran's PTSD did not cause or substantially 
contribute to causing his hypertension.

4.  The Veteran's cholecystectomy has not resulted in 
substantial disturbance of bowel function.


5.  The cholecystectomy scar on the Veteran's abdomen 
measures thirteen centimeters by one millimeter.

6.  The Veteran's cholecystectomy scar is stable and is not 
painful on examination.

7.  Any impairment of abdominal muscle function residual to 
the Veteran's cholecystectomy is less than moderate 
impairment.

8.  The physical effects of the Veteran's cholecystectomy 
residuals do not produce psychological effects 
distinguishable from the effects of his PTSD.

9.  From 2003 forward, the Veteran's cholecystectomy 
residuals have not markedly interfered with actual or 
potential employment.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred or aggravated 
in service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of his 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2008).

2.  From 2003 forward, residuals, including a surgical scar, 
from the Veteran's cholecystectomy have not met the criteria 
for a compensable disability rating.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321(b)(1) and Part 4, 
including §§ 4.2, 4.7, 4.10, 4.114, 4.118,Diagnostic Codes 
7318, 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

The Veteran is seeking service connection for his chronic 
hypertension.  He essentially contends that his hypertension 
was caused by his service-connected PTSD.  The RO granted 
service connection for the Veteran's PTSD effective from the 
receipt of his October 2003 claim for VA disability 
compensation.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic disabilities, including hypertension, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

There is no evidence that the Veteran had hypertension during 
his first period of active service.  On medical examination 
of the Veteran in December 1970, for separation from that 
period of service, his blood pressure was 120/80, and the 
examiner did not note any cardiovascular disorder.

The preponderance of the evidence shows that the Veteran's 
hypertension was first found more than a year after his first 
period of active service, and before his second period of 
active service.  In an examination in March 1981 for reserve 
service, the Veteran's blood pressure was 130/85.  The 
examiner's impression was mild hypertension.  In a March 1985 
medical history for reserve service, the Veteran reported 
that he had been found at age 24 to have high blood pressure.  
(He turned 24 in 1973).  He indicated that the high blood 
pressure had not been treated.  Medical records show that the 
Veteran began taking medication for hypertension no later 
than 1989, and has continued on such medication through the 
present.  In his 2003 claim for VA compensation, the Veteran 
indicated that his hypertension began in 1981.

In an April 2004 statement, the Veteran asserted that 
stressful experiences during his service in Vietnam in 1970 
contributed to the development of his hypertension.  In a 
September 2006 statement, the Veteran argued that his 
hypertension is due to his PTSD symptoms and secondary to his 
PTSD. 

In the report of a VA examination of the Veteran in September 
2007, the examining physician noted having reviewed the 
Veteran's claims file.  The Veteran reported that he was on 
medication for hypertension.  The blood pressure readings on 
examination were 146/92, 150/90, and 145/90.  The examiner's 
diagnosis was hypertension.  In January 2008, the examiner 
provided an addendum to the examination report.  The examiner 
provided the opinion that the Veteran's hypertension was not 
caused by his PTSD.  The examiner explained his opinion, 
noting that the causes of hypertension were not clearly 
known, but that factors such as obesity, dyslipidemia, high 
sodium intake, and high alcohol intake are associated with 
increased incidence of hypertension.  He commented that there 
was uncertain evidence as to whether hypertension was more 
common in persons with certain personality traits, such as 
hostile attitudes and impatience.  He stated that it was 
premature to ascribe hypertension to PTSD.

The Veteran's hypertension was not incurred during active 
service, as it was not found during or soon after his first 
period of active service, and it was diagnosed prior to his 
second period of active service.  The Veteran contends that 
his service-connected PTSD caused or contributed to causing 
his hypertension.  A VA physician who examined the Veteran 
and reviewed his claims file provided the opinion that the 
Veteran's hypertension was not caused by his PTSD.  This 
appeal turns on a question of medical causation.  On such a 
question, the physician's medical opinion carries greater 
evidentiary weight than the Veteran's lay contention.  The 
preponderance of the evidence is against service connection 
for the Veteran's hypertension as secondary to his PTSD.

Rating for Surgery Residuals Including Scar

In 1992, the Veteran underwent surgical removal of his 
gallbladder, or cholecystectomy.  In November 2003, he 
submitted a claim for service connection for residuals of 
that surgery.  In the January 2005 rating decision, the RO 
granted, effective in 2003, service connection for residuals 
of open cholecystectomy with a surgical scar.  The RO 
assigned a 0 percent, noncompensable disability rating for 
that condition.  The Veteran appealed that rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As the Veteran appealed the initial disability rating that 
the RO assigned, the Board will consider the evidence for the 
entire period since the 2003 effective date of the grant of 
service connection, and will consider whether staged ratings 
are warranted.

The VA rating schedule provides for evaluating removal of the 
gall bladder as 30 percent disabling with severe symptoms, 10 
percent with mild symptoms, and 0 percent if nonsymptomatic.  
38 C.F.R. § 4.114, Diagnostic Code 7318.  The rating schedule 
addresses scars at 38 C.F.R. § 4.118.  A scar that is not on 
the head, face, or neck may be compensably rated if the scar 
is deep or causes limited motion and covers an area exceeding 
39 square centimeters, if the scar covers an area of at least 
929 square centimeters, if the scar is unstable, if the scar 
is painful or examination, or if the scar limits the function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.

Medical records show that the Veteran underwent 
cholecystectomy in September 1992.  Two days after the 
surgery, a treating physician reported that the abdominal 
wound was healing well, with staples in place and no evidence 
of drainage or infection.

The Veteran had VA medical examinations in 2004 to develop 
evidence relevant to his claims for service connection for 
several disorders.  In an August 2004 digestive system 
examination, the examining physician noted the history of the 
1992 gall bladder removal surgery.  The Veteran reported that 
since that surgery he had two to three bowel movements per 
day, and loose stool once every two weeks.  He indicated that 
the frequency of his bowel movements was inconvenient.  It 
was reported that the Veteran did not have any fatigue, 
weakness, depression, or anxiety related to his gall bladder 
surgery.  There was no report of weight gain or loss in the 
year preceding the examination, or of steatorrhea, 
malabsorbtion, or malnutrition.  The examiner observed a 
twelve centimeter surgical scar on the right upper quadrant 
of the Veteran's abdomen.  The examiner stated that the 
increased frequency of the Veteran's bowel movements was 
"possibly a side effect of his gallbladder surgery, but it 
would be a very uncommon side effect."  In an August 2004 
mental health examination, the Veteran reported that he had 
worked from 1972 to 2002 as a machinist at a U.S. Naval Base, 
and had retired in 2002.

In his August 2005 notice of disagreement regarding the 
rating for the cholecystectomy residuals, the Veteran stated 
that he had a more than moderate scar from the surgery.  He 
asserted that the scar spoiled the appearance of his body.  
He indicated that he was ashamed of the scar, and that he 
felt mental pain every day when he saw the scar, feeling that 
he was not a whole man.  He reported that he limited his 
physical movements for fear that the incision site would rip 
open.  He related that he used the toilet more frequently 
since the surgery, and that this was very inconvenient.  He 
indicated that the surgery residuals were a problem for him 
over the last twelve years of his employment.

In a September 2006 substantive appeal, the Veteran wrote 
that residuals of his gall bladder removal surgery caused him 
physical pain when he exerted himself, and therefore limited 
his physical activities and movements.  He stated that those 
physical limitations limited his involvement with his sons' 
sports activities, and therefore caused him a lot of 
psychological pain.

On a VA scars examination in September 2007, the Veteran 
reported that with heavy lifting he had sensitivity at his 
cholecystectomy scar.  He stated that the scar caused him to 
avoid heavy lifting and avoid taking his shirt off in public 
places.  The examining physician noted a surgical scar 
located inferior to the right costal margin.  The scar 
measured fourteen centimeters long by one millimeter wide.  
The texture of the skin at the scar was shiny.  The scar was 
hypopigmented over an area of thirteen centimeters by two 
millimeters, and hyperpigmented over an area of one 
centimeter by two millimeters.  The scar had minimal 
induration.  On examination, there was no pain in the scar, 
and no adherence to underlying tissue.  The scar was 
superficial and stable, with no elevation, depression, 
inflammation, edema, or keloid formation.

The Veteran's cholecystectomy does not have residual 
digestive system symptoms that warrant a compensable rating.  
The Veteran reports that his bowel movements are more 
frequent since the surgery.  A VA physician indicated that it 
would be very uncommon for cholecystectomy to cause increased 
frequency of bowel movements.  Even if the increased bowel 
movement frequency were considered attributable to the 
cholecystectomy, it is not clear that the reported frequency 
of two to three bowel movements per day would constitute even 
mild symptoms such as would warrant a 10 percent rating under 
Diagnostic Code 7318.  Under the rating schedule, conditions 
that affect bowel function require discomfort-producing 
symptoms such as frequent bowel disturbance and abdominal 
distress, cramps, or nausea, in order to warrant a 
compensable rating.  See 38 C.F.R. § 4.114, Diagnostic Codes 
7319, 7321.

The characteristics of the Veteran's surgical scar do not 
warrant a compensable rating.  The scar on the Veteran's 
abdomen is superficial and stable, and is not painful on 
examination.  The Veteran asserts that the scar causes 
limited movement.  The area of the scar, however, is 
considerably less than the 39 square centimeters that would 
warrant a compensable rating under Diagnostic Code 7801.  The 
Veteran asserts that the scar keeps him from performing heavy 
lifting, in effect limiting the function of his abdominal 
muscles.  Under 38 C.F.R. § 4.73, Diagnostic Code 5319 
(2008), injury of the abdominal muscles is compensably rated 
if the injury is at least moderate.  The VA rating schedule 
describes moderate muscle injury through such characteristics 
as debridement, prolonged infection, fatigue, weakness, and 
loss of muscle tone.  Medical treatment and examination 
records do not show that the Veteran's surgery residuals have 
such characteristics.

The Veteran has asserted that his abdominal scar, and 
physical restrictions that he follows because of the surgical 
history, cause him psychological distress.  Findings in the 
2004 VA examination, that the Veteran does not have 
depression or anxiety related to the cholecystectomy 
residuals, run counter to those contentions by the Veteran.  
Even if evidence supported psychological effects from the 
cholecystectomy residuals, it would be difficult to separate 
those psychological effects from those of the Veteran's 
service-connected mental disorder, PTSD, which is rated as 
100 percent disabling.

The Veteran has argued that his cholecystectomy residuals 
affected him adversely while he was employed.  VA may 
consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  The Board will, 
however, adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
residuals of cholecystectomy.  The effects of the Veteran's 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.  Further, by the 
Veteran's report, he retired from employment in 2002.  The 
rating for cholecystectomy residuals that is on appeal was 
assigned effective in 2003.  The Veteran has not been 
employed during the period for which the rating has been 
appealed and there is no evidence that those residuals have 
markedly interfered with his potential for employment.  The 
Veteran has not had frequent hospitalizations for his 
cholecystectomy residuals.  The manifestations and effects of 
the Veteran's cholecystectomy residuals, then, do not 
necessitate referral of the rating of that disability to 
designated VA officials for consideration of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In summary, the Veteran's cholecystectomy residuals, 
including any effect on bowel function, the characteristics 
of the surgical scar, any effect on abdominal muscle 
function, any psychological effect, and any effect on 
potential employment, do not warrant a compensable disability 
rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In this case, VA sent complete notice in letters dated in 
December 2003, April 2004, August 2005, March 2006, December 
2006, and June 2008; and the claims were readjudicated in an 
October 2008 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial or subsequent compensable 
disability rating for cholecystectomy residuals, including a 
surgical scar, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


